DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a response to U.S. Patent Application No. 17/111,038 filed on 12/03/2020 in which Claims 1 – 19 were filed for examination. This application claims priority under 35 U.S.C. 119 to Indian Patent Provisional Application No. 201941022207 filed on December 4, 2019, and Indian Non- provisional Application No. 201941022207 filed on June 4, 2020, in the Indian Patent Office.

Status of the Claims
Claims 8 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph Claims 1 – 19 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2020 and 06/04/2021 have been entered and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 9 and 12, use the term “unknown features”, this term renders the claim indefinite, because it is unclear which features are considered unknown.
After despite reviewing of the disclosure, the examiner cannot find which features are considered unknown.
For purpose of examination, the examiner considered the unknown features and known features, as features associated with the user.
Due to at least their dependency upon Claim 8, Claims 9 – 12 are also indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5 – 15 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geidl et al. (US 2009/0195506) (hereinafter, Geidl) in view of Zhai et al. (US 9,678,664) (hereinafter, Zhai).

Regarding Claim 1, Geidl teaches a method of predicting keystrokes (See Geidl’s Abstract), the method comprising: 
obtaining, by a device, aggregated data representing a cumulative impact of a plurality of factors affecting a typing behavior of a user, based on receiving a keystroke from the user (Geidl in par 0030 and Fig. 3, teaches that predictive keyboard engine 320 outputs an indication 340 of which key a user intended to select with a particular user input. This indication 340 can also be returned to one or more modules 322 – 332 to assist in determining the current input environment. Geidl in par 0032, further teaches that operation mode detection module 322 detects the operation mode of the device on which soft keyboard 308 is being displayed. Geidl in par 0035, further taches that language dictionaries module 324 makes one or more language- specific dictionaries available to predictive keyboard engine 320. Predictive keyboard engine 320 can use various information from different modules 322-332 to attempt to identify particular words or phrases that are being input by a user, one of which is the specific language typically being used by the user. Geidl in par 0062, further teaches that a user input is received via a soft keyboard (act 402). Information describing a current input environment is obtained (act 404). This information can be any of a variety of different types of information, such as the information discussed with reference to modules 322-332); 
extracting, by the device, a plurality of features from the aggregated data (Geidl in par 0034, further teaches that the information describing the operation mode of the device from operation mode detection module 322 can be used by predictive keyboard engine 320 in a variety of different manners. For example, predictive keyboard engine 320 may assume that it is more difficult to accurately identify a particular key when a device is moving rather than stationary, so engine 320 may assign larger areas of soft keyboard 308 to particular keys when the device is moving rather than when the device is stationary. These larger areas could corresponding to larger keys being displayed on soft keyboard 308, or larger hit targets for particular keys. Geidl in par 0063, further teaches that a particular one or more keys that were intended to be selected by the user input are determined (act 406) based at least in part on the information obtained in act 404. An indication of the one or more keys that were determined to be selected by the user is output (act 408). An indication of a predicted input string is also optionally output (act 410). Additionally, the soft keyboard is altered (act 412) based at least in part on the information obtained in act 404. This altering can be, for example, changing the layout and/or changing the alphanumeric characters or symbols corresponding to the keys of the soft keyboard); 
Geidl in par 0058, further teaches that  predictive keyboard engine 320 can determine how to change the layout and/or alphanumeric characters or symbols corresponding to the keys of soft keyboard 308, and/or determine which key a user intended to select with a particular user input in a variety of different manners Predictive keyboard engine 320 is a learning system that is trained with various inputs (combinations of user input 310 and various different information describing the current 
However, Geidl does not specifically disclose determining, by the device, a plurality of feature vectors from the plurality of features; and 
predicting, by a unified neural network in the device, a predicted key, based on a probability of the user intending to press the predicted key determined from the plurality of feature vectors.  
Zhai teaches a method that determine, based on at least one spatial feature of a gesture that is processed by a computing device using a neural network, at least one character string (See Zhai’s Abstract).
Zhai in Col. 10 lines 3 – 6 and 19 – 27, teaches that keyboard module 22 may determine, based on at least one spatial feature of the gesture that is processed by computing device 10 using a neural network, at least one character string. The input values of the spatial features at a particular point in time may be structured in a “frame,” which may be a column vector of an input matrix. Zhai in Col. 10 line 56 – Col. 11 line 2, further teaches that based on the input values of this particular frame, the neural network used by keyboard module 22 may generate one or more probabilities of one or more characters. For instance, the neural net may indicate a probability of 0.8 for the character “I,” a probability of 0.05 for the character “U,” a probability of 0.05 for the 
Zhai in Col 11 lines 18 – 4, further teaches that the Keyboard module 22 may determine one or more character strings based on the output of the neural network. For instance, keyboard module 22 may model the probabilities of the characters for each respective column vector of the output matrix in a data structure, and determine which character strings have higher probabilities than other character strings.
Zhai in Col. 33, lines 15 – 19, further teaches that the computing device may output, for display at the output device, based at least in part on the processing of the at least one spatial feature of the gesture using the neural network, the at least one character string.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zhai with the teachings as in Geidl in order to predict a key by using probabilities in a neural network as disclosed in Zhai. The motivation for doing so would have been to provide a method that speed up text entry and increase efficiency of gesture based text input (See Zhai’s Col. 1 lines 20 – 28).

Regarding Claim 2, Geidl in view of Zhai teaches the limitations contained in parent Claim 1. Geidl further teaches:
wherein the plurality of factors affecting the typing behavior of the user comprises at least one of: characteristics of the device, the characteristics of the device comprising at least one of type of a display of the device, a bezel size of a bezel of the device, and presence of an edge display of the device; contextual parameters pertaining to the device, the contextual parameters pertaining to the device comprising at least one of an orientation of the device, a speed of movement of the device, a tilt angle of the device, and a touch pressure of the user on the device; contextual parameters pertaining to the user, the contextual parameters pertaining to the user comprising at least one of number of fingers of the user used for typing, a type of finger of the user used for typing, a size of a finger of the user used for typing, a typing speed of the user, and a movement of the device while typing; specifics of a keyboard displayed on the device comprising, the specifics of the keyboard comprising at least one of a key size of keys of the keyboard, a size of a keyboard 32layout of the keyboard, a key position of the keys of the keyboard, a keypad type of the keyboard, a sub-keypad type of the keyboard, and keystroke details comprising at least one of characters typed previously by the user and words typed previously by the user; and touch information comprising at least one of an inter-key timestamp, an intra-key timestamp, and a touch position (Geidl in par 0034, further teaches that the information describing the operation mode of the device from operation mode detection module 322 can be used by predictive keyboard engine 320 in a variety of different manners. For example, predictive keyboard engine 320 may assume that it is more difficult to accurately identify a particular key when a device is moving rather than .  

Regarding Claim 3, Geidl in view of Zhai teaches the limitations contained in parent Claim 1. Geidl further teaches:
wherein the plurality of features are extracted by categorizing the aggregated data into at least one category comprising temporal information, spatial information, syntactic information, syntactic information and touch information (Geidl in par 0029 and Fig. 3, teaches that predictive keyboard module 304 includes a predictive keyboard engine 320, an operation mode detection module 322, a language dictionaries module 324, a user specific lexica module 326, a context mapping module 328, a language detection module 330, and a word and phrase n-gram statistics module 332. Each of modules 322-332 provides, to predictive keyboard engine 320, various information regarding the current input environment for soft keyboard 308. Predictive keyboard engine 320 in turn uses this information regarding the current input environment to change soft keyboard 308 (e.g., the layout or the characters or symbols corresponding to particular keys), and also to determine which one or more keys of soft keyboard 308 the user intended to select with user input 310). 

Regarding Claim 5, Geidl in view of Zhai teaches the limitations contained in parent Claim 1. Zhai further teaches:
further comprising: determining probabilities of the user intending to press a plurality of keys, including the predicted key, wherein the probability of the user intending to press the predicted key is highest among the probabilities of the user intending to press the plurality of keys (Zhai in Col. 10 lines 3 – 6 and 19 – 27, teaches that keyboard module 22 may determine, based on at least one spatial feature of the gesture that is processed by computing device 10 using a neural network, at least one character string. The input values of the spatial features at a particular point in time may be structured in a “frame,” which may be a column vector of an input matrix. Zhai in Col. 10 line 56 – Col. 11 line 2, further teaches that based on the input values of this particular frame, the neural network used by keyboard module 22 may generate one or more probabilities of one or more characters. For instance, the neural net may indicate a probability of 0.8 for the character “I,” a probability of 0.05 for the character “U,” a probability of 0.05 for the character “O,” a probability of 0.05 for the character “J,” and a probability of 0.05 for the character “K.” The output values of the neural network may be structured in a column vector (e.g., column matrix) of an output matrix. For instance, each column of the output matrix may represent a set of probabilities for respective characters based on a respective frame that is input to the neural network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zhai with the teachings as in Geidl in order to predict a key by using probabilities in a neural network as disclosed in Zhai. The motivation for doing so would have been to provide a method that speed up text entry and increase efficiency of gesture based text input (See Zhai’s Col. 1 lines 20 – 28).

Regarding Claim 6, Geidl in view of Zhai teaches the limitations contained in parent Claim 1. Geidl further teaches:
further comprising: 
displaying, by the device, the predicted key (Geidl in par 0030 and Fig. 3, further teaches that predictive keyboard engine 320 outputs an indication 340 of which key a user intended to select with a particular user input. This indication 340 is typically used to update the user interface of soft keyboard 308, and can also be provided to another component for utilization as a character(s) entry).  

Regarding Claim 7, Geidl in view of Zhai teaches the limitations contained in parent Claim 1. Geidl further teaches:
further comprising: 
predicting, based on at least one of the plurality of feature vectors, at least one of: at least one character, based on at least one of previously typed characters and at least one previously typed word (Geidl in par 0031 and Fig. 3, teaches that predictive keyboard engine 340 outputs a predicted input string 360 which is a prediction by engine 340 of a particular word or phrase that the user is inputting. Outputting this predication allows the user to select an "autocomplete" option where the predicted word or phrase is input without the user needing to enter any more characters of the word or phrase. Geidl in par 0063 and Fig. 4, further teaches that a particular one or more keys that were intended to be selected by the user input are determined (act 406) based at least in part on the information obtained in act 404. An indication of the 

Regarding Claim 8, Geidl teaches a method of predicting keystrokes (See Geidl’s Abstract), the method comprising: 
receiving, by a device, a keystroke from a user (Geidl in par 0030 and Fig. 3, teaches that predictive keyboard engine 320 outputs an indication 340 of which key a user intended to select with a particular user input. This indication 340 can also be returned to one or more modules 322 – 332 to assist in determining the current input environment. Geidl in par 0032, further teaches that operation mode detection module 322 detects the operation mode of the device on which soft keyboard 308 is being displayed. Geidl in par 0062, further teaches that a user input is received via a soft keyboard (act 402). Information describing a current input environment is obtained (act 404). This information can be any of a variety of different types of information, such as the information discussed with reference to modules 322-332); 
generating, by the device, a keystroke log, wherein the keystroke is stored in the keystroke log (Geidl in par 0029, further teaches that predictive keyboard module 304 includes a predictive keyboard engine 320, an operation mode detection module 322, a language dictionaries module 324, a user specific lexica module 326, a context mapping module 328, a language detection module 330, and a word and phrase n-gram statistics module 332. Each of modules 322-332 provides, to predictive keyboard engine 320, various information regarding the current input environment for soft keyboard 308. Predictive keyboard engine 320 in turn uses this information 
Geidl in par 0058, further teaches that predictive keyboard engine 320 can determine how to change the layout and/or alphanumeric characters or symbols corresponding to the keys of soft keyboard 308, and/or determine which key a user intended to select with a particular user input in a variety of different manners. Predictive keyboard engine 320 is a learning system that is trained with various inputs (combinations of user input 310 and various different information describing the current input environment). This training involves providing engine 320 with the various inputs and the correct answer so that engine 320 can learn what answers should be given in response to the various inputs. An initial training is typically performed by the designers of predictive keyboard engine 320, and additional training can be performed during operation of system 300. This additional training can be performed, for example, based 
However, Geidl does not specifically disclose training an unified neural network based on data stored in the keystroke log to enable the unified neural network to learn known features and unknown features; and predicting, by the unified neural network in the device, a predicted keystroke based on the known features and the unknown features. 
Zhai teaches a method that determine, based on at least one spatial feature of a gesture that is processed by a computing device using a neural network, at least one character string (See Zhai’s Abstract). Zhai in Col. 10 line 56 – Col. 11 line 2, further teaches that based on the input values of this particular frame, the neural network used by keyboard module 22 may generate one or more probabilities of one or more characters. For instance, the neural net may indicate a probability of 0.8 for the character “I,” a probability of 0.05 for the character “U,” a probability of 0.05 for the character “O,” a probability of 0.05 for the character “J,” and a probability of 0.05 for the character “K.” The output values of the neural network may be structured in a column vector (e.g., column matrix) of an output matrix. For instance, each column of the output matrix may represent a set of probabilities for respective characters based on a respective frame that is input to the neural network.

Zhai in Col. 33, lines 15 – 19, further teaches that the computing device may output, for display at the output device, based at least in part on the processing of the at least one spatial feature of the gesture using the neural network, the at least one character string.
Zhai in Col. 26 lines 50 – 63, further teaches that artificial neural network architectures may have varying depth, width and directionality. Keyboard module 22 may determine a set C that includes a set of small case English characters in addition to the apostrophe, comma and dot characters. In some examples, keyboard module 22 may set C=custom character. Keyboard module 22 may initialize all weights or learnable parameters to be Gaussian distributed with a mean of 0 and a standard deviation of 0.01. An LSTM that uses memory block 100 may use a hyperbolic tangent activation unit for cell inputs and outputs and logistic units for all the gates. Keyboard module 22 may implement gradient clipping to avoid gradient explosion. In some examples, keyboard module 22 trains neural network with a learning rate set to 0.01.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zhai with the teachings as in Geidl in order to predict a key by using probabilities in a neural network as disclosed in Zhai. The motivation for doing so would have been to provide a method that speed up text 

Regarding Claim 9, Geidl in view of Zhai teaches the limitations contained in parent Claim 8. Geidl further teaches:
further comprising: 
receiving by the device, contextual parameters (Geidl in par 0031 and Fig. 3, teaches that predictive keyboard engine 340 outputs a predicted input string 360 which is a prediction by engine 340 of a particular word or phrase that the user is inputting. Outputting this predication allows the user to select an "autocomplete" option where the predicted word or phrase is input without the user needing to enter any more characters of the word or phrase. Geidl in par 0063 and Fig. 4, further teaches that a particular one or more keys that were intended to be selected by the user input are determined (act 406) based at least in part on the information obtained in act 404. An indication of the one or more keys that were determined to be selected by the user is output (act 408). An indication of a predicted input string is also optionally output (act 410)); and 
However, Geidl does not specifically disclose training a unified neural network based on the contextual parameters to enable the unified neural network to learn known features and the unknown features.  
Zhai in Col. 26 lines 50 – 63, further teaches that artificial neural network architectures may have varying depth, width and directionality. Keyboard module 22 may determine a set C that includes a set of small case English characters in addition to the apostrophe, comma and dot characters. In some examples, keyboard module 22 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zhai with the teachings as in Geidl in order to predict a key by using probabilities in a neural network as disclosed in Zhai. The motivation for doing so would have been to provide a method that speed up text entry and increase efficiency of gesture based text input (See Zhai’s Col. 1 lines 20 – 28).

Regarding Claim 10, Geidl in view of Zhai teaches the limitations contained in parent Claim 9. Geidl further teaches:
wherein the contextual parameters comprises at least one of sensor values, device parameters, user parameters, user activities (Geidl in par 0032, further teaches that operation mode detection module 322 detects the operation mode of the device on which soft keyboard 308 is being displayed. The operation mode can include, for example, the physical situation and/or geographical location of the device. The physical situation refers to a physical description of how the device is being used. This physical description can include, for example, whether the device is stationary or moving, whether the device is oriented in a particular direction, and so forth. The 

Regarding Claim 11, Geidl in view of Zhai teaches the limitations contained in parent Claim 9. Geidl further teaches:
further comprising: 
fusing features obtained from the keystroke log and the contextual parameters to construct feature vectors (Geidl in par 0050, further teaches that the predictive keyboard engine 320 receives information describing the current environment from the various modules 322 – 332. Predictive keyboard engine 320 uses this information describing the current input environment to change the layout and/or alphanumeric characters or symbols corresponding to the keys of soft keyboard 308, and/or to determine which key a user intended to select with a particular user input).
However, Geidl does not specifically disclose 34training, the unified neural network based on the feature vectors.  
Zhai in Col. 26 lines 50 – 63, further teaches that artificial neural network architectures may have varying depth, width and directionality. Keyboard module 22 may determine a set C that includes a set of small case English characters in addition to the apostrophe, comma and dot characters. In some examples, keyboard module 22 may set C=custom character. Keyboard module 22 may initialize all weights or learnable parameters to be Gaussian distributed with a mean of 0 and a standard 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zhai with the teachings as in Geidl in order to predict a key by using probabilities in a neural network as disclosed in Zhai. The motivation for doing so would have been to provide a method that speed up text entry and increase efficiency of gesture based text input (See Zhai’s Col. 1 lines 20 – 28).

Regarding Claim 12, Geidl in view of Zhai teaches the limitations contained in parent Claim 11. Zhai further teaches:
Geidl in par 0058, further teaches that predictive keyboard engine 320 is a learning system that is trained with various inputs (combinations of user input 310 and various different information describing the current input environment). This training involves providing engine 320 with the various inputs and the correct answer so that engine 320 can learn what answers should be given in response to the various inputs. Any of a variety of different learning systems can be used including artificial intelligence systems and other statistical-based systems. For example, such learning systems can include an artificial neural network, Bayesian inference system, k-nearest neighbor algorithm, and so forth.
wherein the unified neural network in the device can determine whether the features are known or unknown based on values of the feature vectors.  
Zhai in Col. 10 lines 3 – 6 and 19 – 27, teaches that keyboard module 22 may determine, based on at least one spatial feature of the gesture that is processed by computing device 10 using a neural network, at least one character string. The input values of the spatial features at a particular point in time may be structured in a “frame,” which may be a column vector of an input matrix. Zhai in Col. 10 line 56 – Col. 11 line 2, further teaches that based on the input values of this particular frame, the neural network used by keyboard module 22 may generate one or more probabilities of one or more characters. For instance, the neural net may indicate a probability of 0.8 for the character “I,” a probability of 0.05 for the character “U,” a probability of 0.05 for the character “O,” a probability of 0.05 for the character “J,” and a probability of 0.05 for the character “K.” The output values of the neural network may be structured in a column vector (e.g., column matrix) of an output matrix. For instance, each column of the output matrix may represent a set of probabilities for respective characters based on a respective frame that is input to the neural network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zhai with the teachings as in Geidl in order to predict a key by using probabilities in a neural network as disclosed in Zhai. The motivation for doing so would have been to provide a method that speed up text entry and increase efficiency of gesture based text input (See Zhai’s Col. 1 lines 20 – 28).

Regarding Claim 13, this Claim merely recites a device for predicting keystrokes comprising: a memory storing computer-readable instructions; and a processor, the processor when executing the computer-readable instructions configured to perform instructions as similarly disclosed in Claim 1. Accordingly, Geidl in view of Zhai discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 1.

Regarding Claim 14, this Claim merely recites a device for predicting keystrokes comprising: a memory storing computer-readable instructions; and a processor, the processor when executing the computer-readable instructions configured to perform instructions as similarly disclosed in Claim 2. Accordingly, Geidl in view of Zhai discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 2.

Regarding Claim 15, this Claim merely recites a device for predicting keystrokes comprising: a memory storing computer-readable instructions; and a processor, the processor when executing the computer-readable instructions configured to perform instructions as similarly disclosed in Claim 3. Accordingly, Geidl in view of Zhai discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 3.

Regarding Claim 17, this Claim merely recites a device for predicting keystrokes comprising: a memory storing computer-readable instructions; and a processor, the processor when executing the computer-readable instructions configured to perform instructions as similarly disclosed in Claim 5. Accordingly, Geidl in view of Zhai discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 5.

Regarding Claim 18, this Claim merely recites a device for predicting keystrokes comprising: a memory storing computer-readable instructions; and a processor, the processor when executing the computer-readable instructions configured to perform instructions as similarly disclosed in Claim 6. Accordingly, Geidl in view of Zhai discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 6.

Regarding Claim 19, this Claim merely recites a device for predicting keystrokes comprising: a memory storing computer-readable instructions; and a processor, the processor when executing the computer-readable instructions configured to perform instructions as similarly disclosed in Claim 7. Accordingly, Geidl in view of Zhai discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 7.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Geidl in view of Zhai and in further view of Jia et al. (US 2021/0405765) (hereinafter, Jia).

Regarding Claim 4, Geidl in view of Zhai teaches the limitations contained in parent Claim 1. 
However, Geidl in view of Zhai does not specifically disclose wherein the plurality of feature vectors are determined by at least one of normalizing the plurality of features and encoding the plurality of features, wherein an extracted feature is normalized by a factor unique to the extracted feature, and wherein the extracted feature is encoded if the extracted feature is non-numerical.  
Jia teaches obtaining an input current text; obtaining a first state parameter of a first text from a cache; inputting the current text and the first state parameter into the recurrent neural network, determining a state parameter of the current text through the recurrent neural network according to the first state parameter; and determining a predicted text of the current text from the word library according to the state parameter of the current text (See Jia’s Abstract)
Jia in par 0085, teaches that when the current text is input into the recurrent neural network, the current text can be mapped to a vector, and the current text is input, as a vector, to the recurrent neural network. Jia in par 0097, further teaches that in order to facilitate subsequent processing, word scores may be normalized. Specifically, after multiplying the state parameter of the current text with the transformation matrix to obtain a scoring vector, elements in the scoring vector are normalized to be word score. 
Therefore, it would  have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Jia with the teachings as in Geidl and Zhai in order to perform vector operations. The motivation for doing so would have been to provide a method that effectively reduce time while determining a predicted text (See Jia’s Abstract). 

Regarding Claim 16, this Claim merely recites a device for predicting keystrokes comprising: a memory storing computer-readable instructions; and a processor, the processor when executing the computer-readable instructions configured to perform instructions as similarly disclosed in Claim 4. Accordingly, Geidl in view of Zhai and in further view of Jia discloses/teaches every limitation of Claim 16, as indicated in the above rejection of Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176